Detailed Action
The following is a non-final rejection made in response to claims received on September 24th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All three independent claims (claims 1, 9, and 17)1 define a method of aiming a firearm that includes at least one light source producing a reticle on an optical element. The light source is claimed to produce at least one aiming mark and at least one non-aiming mark. The claim states that, at an intended sight picture, only the aiming mark is in a field of view. The claim does not appear to specify what function, if any, the non-aiming marks are supposed to serve since they do not appear to be visible during normal use. This raises a question as to what the non-aiming marks are actually supposed to physically represent since they are not visible to an operator. Dependent claims 2 and 10 attempt to remedy this issue by specifying a condition based on “if when aiming the firearm at the target the one or more aiming marks are outside of the field of view and part of the one or more non-aiming marks are in the field of view”. However, this step lacks a proper antecedence basis since it presumes that non-aiming marks may be within the field of view during operation (this is considered to make dependent claims 2 and 10 further indefinite). The parent claim simply states that non-aiming marks are not in view when at “an intended sight picture”. Claim 1 does not establish a condition during aiming where the field of view has visible non-aiming marks and non-visible aiming marks, only the inverse. 
The Examiner recommends further amending the independent claims such that the methods clarify that both the aiming marks and non-aiming marks may be visible based on whether the field of view of the sight corresponds to the location of a target during aiming. Should the Applicant seek to amend the claims in such a manner, care should be taken such that the language of the claim is supported by the original disclosure. 
Claims 6, 7, 14, 15, 18, and 19 are rejected are further considered indefinite due to use of the term “about”. Paragraph [0059] of the Applicant’s specification attempts to quantify what is meant by the term by stating the following:
[0059] The term “about" means that a value of a given quantity is within ±20% of the stated value. In other embodiments, the value is within ±15% of the stated value. In other embodiments, the value is within ±10% of the stated value. In other embodiments, the value is within ±7.5% of the stated value. In other embodiments, the value is within ±5% of the stated value. In other embodiments, the value is within ±2.5% of the stated value. In other embodiments, the value is within ±1% of the stated value.

Based on the disclosure, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since what the term “about” means varies based on embodiment2. It is unclear which of these embodiments the instant claims are limited to.
Further clarification and amendment is required for compliance with this section. The Applicant is reminded that claim language must be consistent with terminology used to support the claims in the specification. Based on how the Applicant chooses to amend these claims, further rejection under prior art may be presented in a final rejection on the merits.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
    

    
        1 and by extension all claims dependent therefrom (i.e. claims 2-8,10-16, and 18-20)
        2 It is unclear which of these embodiments is reflected in claims 17 and/or 18.